257 F.Supp.2d 700 (2003)
Donna PARRISH, Plaintiff,
v.
Louis SOLLECITO, individually, James Gallagher, individually, Mount Kisco Import Cars, Ltd. d/b/a Mount Kisco Honda, and Westchester Import Cars Ltd. d/b/a Acura of Bedford Hills, Defendants.
No. 01 CIV. 5420(VM).
United States District Court, S.D. New York.
April 16, 2003.
Jonathan Lovett, Lovett & Gould, White Plains, NY, for Donna Parrish, Plaintiff.
Andrea Elizabeth Sacco, Wade Clark Mulcahy, New York City, Martin Gringer, PC, Garden City, NY, Philip Touitou, Ohrenstein & Brown, LLP, New York City, Joshua Adam Marcus, Franklin & Gringer, PC, Garden City, NY, for Defendants.

ORDER
MARRERO, District Judge.
On April 11, 2003, the jury in this case returned a verdict of liability against Sollecito, Gallagher and Acura on Parrish's retaliation claim, but found for Defendants *701 on Parrish's sexual harassment hostile work environment claim. The jury awarded Parrish $15,000 in compensatory damages and $500,000 in punitive damages.
Pursuant to Rule 59(d) of the Federal Rule of Civil Procedure, it is hereby
ORDERED that the parties address, through written submissions, the issue of whether a new trial on the issue of damages should not be ordered in this case, unless plaintiff consents to a written remittitur reducing the punitive damages award against defendants in an amount not to exceed $135,000, in accordance with Vasbinder v. Scott, 976 F.2d 118, 122 (2d Cir.1992), in light of the amount of punitive damages awarded by the jury and the recent Supreme Court holding in State Farm Mutual Auto. Ins. Co. v. Campbell, 123 S.Ct. 1513 (2003); and it is further
ORDERED that the parties file their written submissions on this issue with the Court no later than May 9, 2003.
SO ORDERED.